PER CURIAM:
Petitioner Megawati Tjokro (“Tjokro”) petitions for review of orders by the Board of Immigration Appeals (“BIA”) denying her two motions to reopen removal proceedings.
This court reviews the BIA’s denial of a motion to reopen for an abuse of discretion. See Dakane v. U.S. Att’y Gen., 399 F.3d 1269,1272 n. 2 (11th Cir.2005).
Although Tjokro makes a substantial equitable argument that we should toll the voluntary departure period, to do so would require us to write something into the statute that Congress did not choose to include. Moreover, we note that Tjokro did not file either a motion to stay her voluntary departure period or seek an extension of time for the departure period. Accordingly, we conclude from the record that the equities do not tip in her favor.
Because the remaining claims Tjokro presents in these petitions are also without merit, we deny the petitions for review.
PETITIONS DENIED.